In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), dated March 16, 1989, which, upon a fact-finding order of the Family Court, Ulster County (Peters, J.), dated October 18, 1988, made upon the appellant’s plea of guilty, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of burglary in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth, Title II, for a period not to exceed 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant admitted that he had committed an act, which if done by an adult, would constitute the crime of burglary in the third degree. We find that the admission was properly accepted (see, Family Ct Act §§ 320.3, 321.3 [1], [2]). The appellant was fully advised by the Family Court, Ulster County, of his rights and the consequences of his waiver thereof, as well as the possible dispositional orders which could result. The court questioned the appellant concerning *576the alleged act and the appellant personally admitted to the charge (cf., People v Gina M.M., 40 NY2d 595, 597; Matter of Theodore F., 47 AD2d 945; Matter of Daniel B., 82 AD2d 761). Mangano, J. P. Thompson, Kunzeman and Rubin, JJ., concur.